DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Rick Martin on 11/22/2021.
The application has been amended as follows: 
Claims 4, 7, and 8 have been canceled
“bottom;
hive frame support means positioned on inner wall surfaces of two or more of the plurality of side walls; and
a polygonal shaped removable lid configured to rest upon and cover said opening.” in the last five lines of claim 1 have been changed to 
		--bottom;
a first removable frame rest having a first end and a second end, the first end removably engaging a first slot formed on an inner surface of a first one of said side walls, and the second end removably engaging a second slot formed on an inner surface of a second one of said side walls, said second one of said side walls being on an opposite side of the nucleus hive container 
a second removable frame rest having a first end and a second end, the first end removably engaging a third slot formed on an inner surface of the first one of said side walls, and the second end removably engaging a fourth slot formed on an inner surface of the second one of said side walls, and said fourth slot being aligned with said third slot;
said first and second removable frame rests, when positioned in the respective slots, being spaced a distance apart to accommodate the hanging of a plurality of frames on and between the first and second removable frame rests; and
a polygonal shaped removable lid configured to rest upon and cover said opening.—
“according to claim 4” in claim 5, line 1 has been changed to –according to claim 1—
The language of claim 6 has been deleted and replaced with
--A container for a nucleus hive of bees comprising:
a box having a polygonal shaped bottom and a plurality of side walls, each one of said plurality of side walls extending upwardly from an edge of the polygonal shaped bottom; a side edge of each of the side walls attached to a side edge of an adjacent one of said side walls and upper edges of all of the plurality of side walls forming an opening; 
hive frame support means positioned on inner wall surfaces of two or more of the plurality of side walls; 

a bee entrance opening positioned in a first one of said plurality of side walls; and 
a door having a main face and two outer wings attached to the main face by living hinges, said door slidably disposed between two upright converging legs formed in said first one of said plurality of side walls; wherein the door blocks substantially the entire opening when in a closed position, and when the door is in an open position, the two outer wings flex along the living hinges to form the door into an outwardly projecting trapezoid.—
“according to claim 8” in claim 9, line 1 has been changed to –according to claim 6—
“according to claim 7” in claim 18, line 1 has been changed to –according to claim 1—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record discloses or renders obvious all of the limitations of claim 1 or claim 6. Regarding claim 1, none of the prior art references of record render obvious first and second removable frame rests each having first and second ends that removably engage slots each formed on an inner surface of one of the side walls, in conjunction with the remaining claim features. See, e.g., prior art cited on PTO-892 mailed 11/23/2021. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA L TSANG/Primary Examiner, Art Unit 3642